— In a proceeding pursuant to CPLR article 78 to review a determination of the Planning Commission of the Village of Pleasantville, which denied petitioners’ application for site plan approval, the appeal is from a judgment of the Supreme Court, Westchester County (Cerrato, J.), dated April 25, 1983, which granted the petition, annulled the determination, and remitted the matter to the planning commission for further proceedings. 11 Judgment affirmed, without costs or disbursements. H The Planning Commission of the Village of Pleasantville was without power to deny petitioners’ application for approval of its site plan on the ground that the proposed use is in violation of the village zoning law. The power to interpret the provisions of the local zoning law is vested exclusively in the zoning board of appeals of the village (see Village Law, §§ 7-712, 7-725; 113 Hillside Ave. Corp. v Village of Westbury, 27 AD2d 858; Matter of Kalen, 248 App Div 777; cf. Matter of Gershowitz v Planning Bd., 69 AD2d 460, 473-474, revd on other grounds 52 NY2d 763). Therefore, we affirm the judgment of Special Term. We note that any determination made by an administrative official charged with the enforcement of local zoning laws, such as the village building inspector, may be appealed by an officer, department, board or bureau of the village to the village zoning board of appeals (Village Law, § 7-712, subd 2). Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.